                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                   NO. 4:18-CR-00025-D


     UNITED STATES OF AMERICA

                     v.

     KEYONTA TAREZZE LANGLEY


                                    ORDER OF FORFEITURE

           WHEREAS, pursuant to the entry of a plea of guilty by the defendant, on

     November 5, 2018 to violations of 18 U.S.C. §§ 922(g)(l) and 924, and further evidence
                          I
     of record and as presented by the Government, the Court finds that the following

.\   personal property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(l), to wit:

                •    Smith and Wesson, Model SD40VE, .40 caliber pistol, serial number

                     HFN8144, and

                •    Any and all related ammunition;

           AND WHEREAS, by virtue of said finding, the United States is now entitled

     to possession of said personal property, pursuant to Fed. R. Crim. P. 32.. 2(b)(3);

           It is hereby ORDERED, ADJUDGED and DECREED:

           l.       That based upon the Guilty Plea as to the   defend~nt,   the United States is

     hereby authorized to seize the above-stated personal property, and it is hereby

     forfeited to the United States for disposition in accordance with the law, including

     destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance with Fed. R.

                                                  1
 Crim. P. 32.2(b)(4)(A), this Order shall become final as to the defendant at sentencing.

        2.    That upon sentencing and issuance of the Judgment and Commitment

 Order, the Clerk of Court is directed to incorporate a reference to this Order of

 Forfeiture in the applicable section of the Judgment,   a~   required by Fed. R. Crim. P .

. 32.2(b)(4)(B).

        SO ORDERED. This __.uL day of       Fe Otll ~     , 2019.




                                         J ~ES C. DEVER, III
                                             United States District Judge




                                            2
